STATEOF Y^bntiv-i.i.

                                                               20l«t M   21 W 9:56


     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                      DIVISION ONE

WILL KNEDLIK, qua an individual                    No. 70306-4-
and qua president of Eastside Rail Now
an unincorporated grassroots
environmental and rail-advocacy
organization,

                       Appellant,



CENTRAL PUGET SOUND REGIONAL                       UNPUBLISHED OPINION
TRANSIT AUTHORITY (dba SOUND
TRANSIT), qua a junior taxing district,            FILED: January 27, 2014

                       Respondent.


          Verellen, J. — Will Knedlik appeals an order dismissing his appeal from an

administrative decision on the final environmental impact statement for East Link, a light

rail project of the Central Puget Sound Regional Transit Authority (Sound Transit). The

superior court dismissed Knedlik's appeal as a sanction for his failure to comply with the

case schedule. Although Knedlik assigns error to the court's choice of sanctions, he

fails to support his assignment of error with any argument or authority. We therefore

affirm.


          In July, 2011, Knedlik administratively appealed the final environmental impact

statement (EIS) prepared for the East Link light rail project under the State
No. 70306-4-1/2


Environmental Policy Act, chapter 43.21C RCW. Following a hearing, an administrative
law judge upheld the EIS.

       Knedlik filed a petition for review in superior court and served Sound Transit with

a copy of the petition and the superior court's order setting the case schedule. The

order set deadlines for filing the administrative record and the appeal briefs. As the

deadline for filing the record approached, Sound Transit attempted to contact Knedlik in

order to determine which documents he intended to designate for review. Knedlik did

not respond.

       On February 17, 2012, the deadline for filing the record, Sound Transit filed and

served a copy of the complete administrative record.

       On June 4, 2012, the deadline for Knedlik's brief, Knedlik failed to either file a

brief or request an extension of time.

       Ten days later, Sound Transit moved to dismiss Knedlik's appeal. At Knedlik's

request, Sound Transit renoted its motion in order give him an additional week to

respond. But instead of filing a response or an appeal brief, Knedlik filed a motion to

stay his appeal pending Freeman v. State.1 which involved a lease agreement allowing
Sound Transit to use the center lanes of Interstate 90 for light rail, and Building a Better

Bellevue v. United States Department ofTransportation,2 which involved a challenge to
the East Link EIS under the National Environmental Protection Act, 42 U.S.C. § 4332.

       The superior court denied Knedlik's motion to stay and dismissed his appeal for

noncompliance with the scheduling order. The court's unchallenged findings state that



       1 178 Wash. 2d 387, 309 P.3d 437 (2013).
       22013 WL 865843 (W.D. Wash. Mar. 7, 2013).
No. 70306-4-1/3


Knedlik failed to file his trial brief or serve a written settlement demand as required by

the scheduling order, that these failures were willful and prejudicial, and that lesser

sanctions were not appropriate under the circumstances.

       Knedlik appealed directly to the Washington State Supreme Court, which denied

direct review and transferred the appeal to this court.

                                         DECISION


       Pro se litigants are held to the same standard as attorneys and must comply with

all procedural rules on appeal.3 Failure to do so may preclude appellate review.4 An
appellant must provide "argument in support of the issues presented for review,

together with citations to legal authority and references to relevant parts of the record."5

Failure to support assignments oferrorwith legal arguments precludes review.6
Arguments that are not supported by references to the record, meaningful analysis, or

citation to pertinent authority need not be considered.7 Unchallenged findings offact
are verities on appeal.8




       3 In re Marriage of Olson, 69 Wash. App. 621, 626, 850 P.2d 527 (1993).
       4State v. Marintorres, 93 Wash. App. 442, 452, 969 P.2d 501 (1999).
       5 RAP 10.3(a)(6).
       6 Howell v. Spokane & Inland Empire Blood Bank, 117 Wash. 2d 619, 624, 818 P.2d
1056(1991).
       7 Cowiche Canyon Conservancy v. Boslev, 118 Wash. 2d 801, 809, 828 P.2d 549
(1992); State v. Elliott. 114 Wash. 2d 6, 15, 785 P.2d 440 (1990); RAP 10.3(a).
       8 Fuller v. Employment Sec. Dep't. 52 Wash. App. 603, 605, 762 P.2d 367 (1988).
No. 70306-4-1/4


       Here, Knedlik assigns error to the court's dismissal of his appeal but does not

support the assignment with any relevant argument or authority.9 Although he argues at
length regarding the merits of his underlying challenges to the EIS, he offers no basis

whatsoever for concluding that the superior court abused its discretion in dismissing his

appeal for noncompliance with the case schedule. Nor does he challenge the court's

findings of fact or provide the requisite references to the record. Under the authorities

cited above, these omissions are fatal to Knedlik's appeal.

      Affirmed.




WE CONCUR:




                                                %Qjam&.. ;


      9Although the "Assignments of Error" section of Knedlik's brief only alleges that
the court "erred substantively in dismissing" his appeal and then mentions his
substantive challenges to the EIS, the "Issues Pertaining to Assignments of Error"
section of his brief also challenges the court's procedural reasons for dismissing his
appeal under the case schedule order. Under the circumstances, we will treat the latter
challenge as part of his assignment of error.